—In an action to recover damages for personal injuries, etc., the defendant Marrón Realty Improvements, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated December 17, 1998, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, *330on the law, with costs, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The appellant made out a prima facie case (see, CPLR 3212 [b]) that it was not responsible for the allegedly hazardous condition which caused the injuries sustained by the plaintiff Doreen Brienza. In opposition to the cross motion, the plaintiffs failed to set forth a valid theory of liability against the appellant and relied merely upon speculation (see, Schafrick v Shinnecock Bait & Tackle Co., 204 AD2d 706). Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.